Citation Nr: 1703693	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-05 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to December 1969, with service in the Republic of Vietnam.  His decorations include the Purple Heart Medal, the Combat Infantryman Badge, and the Bronze Star Medal with "V" Device.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to a compensable rating for residuals of a laceration of the scalp.  The Veteran appealed the decision and this increased rating claim was remanded by the Board in September 2014 for additional development.  In February 2016, the Board denied the increased rating claim but found that the issue of entitlement to a TDIU was raised by the record.  The TDIU claim was remanded for VCAA notice and information from the Veteran pertinent to the TDIU claim.  The requested development has since been completed and the Board can proceed with the adjudication of the claim.  Stegall v. West, 11 Vet. App. 268 (1998).       


FINDING OF FACT

After resolving reasonable doubt in favor of the Veteran, he has been unemployable as a result of his service-connected disabilities since August 10, 2010.


CONCLUSION OF LAW

Effective August 10, 2010, the criteria for TDIU are met.  38 U.S.C.A. 
§§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities, specifically his psychiatric disability, prevent him from obtaining and maintaining substantially gainful employment.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As discussed above, the issue of entitlement to TDIU was raised by the record in the context of an increased rating claim for a laceration of the scalp.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Although the increased rating claim for a laceration of the scalp had been pending since September 2005, the Veteran was working on a full-time basis until August 9, 2010.  See July 2016 VA Form 21-8940.  The Veteran does not claim, nor does the record raise, that his employment prior to August 2010 was a sheltered environment such that he was not gainfully employed.  Accordingly, an award of TDIU cannot be granted prior to August 9, 2010.  38 C.F.R. § 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R §§ 3.340, 3.34l, 4.16(a).  Multiple injuries incurred in action will be considered one disability.  38 C.F.R. § 4.16(a)(4). 

Here, the Veteran is service-connected for residuals of a laceration of the scalp, which is rated as non-compensable prior to September 21, 2005 and 10 percent disabling since September 21, 2005.  He is also service-connected for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating from September 1, 2009 and a 50 percent rating from March 31, 2011.  He is also in receipt of service connection for bilateral hearing loss, which is assigned a 30 percent rating from February 11, 2009 and a noncompensable rating from January 1, 2013.  Tinnitus is also service-connected and assigned a 10 percent rating effective February 11, 2009.  The Veteran's residual of a laceration of the scalp is the result of an in-service combat injury and his PTSD is the result of his combat service.  See October 1990 and June 2010 rating decisions.  He is considered to have combat-related acoustic trauma that resulted in service-connected bilateral hearing loss and tinnitus.  See August 2009 rating decision.  Given that his service-connected disabilities are multiple injuries that were incurred in action, the Board finds that the Veteran has a single disability that is rated 60 percent or more.  38 C.F.R. § 4.16(a)(4).  Therefore, the Veteran meets the schedular requirements for the time period on and after August 10, 2010, when he was no longer working on a full-time basis.  

Entitlement to a TDIU is based on an individual's particular circumstances, including education, training, and work history.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Beaty v. Brown, 6 Vet. App. 532 (1994).  The determination of whether a veteran is unable to secure of follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The evidence of record shows that the Veteran has a high school education and that he was employed on a full-time basis as a truck driver for approximately fourteen years until August 9, 2010.  See July 2016 VA Form 21-8940.  The Veteran reported that he retired from his job as a truck driver due to the severity of his PTSD symptoms.  See March 2011 and July 2016 statements.  He reported problems interacting with his supervisor, meeting the demands of the job, and controlling his anger with his supervisor and customers.  See March 2011 statement.  

During a May 2010 VA psychiatric examination when the Veteran was still working full-time, he described his symptoms as severe and that he believed his symptoms impacted his daily functioning and resulted in underemployment.  The examiner found that his PTSD symptoms are "severe" in nature and that the symptoms did result in underemployment and impaired relationships.    

An August 2011VA psychiatric examination report reveals that the Veteran experiences flashbacks, nightmares, difficulty sleeping, anxiety, impaired attention and focus, and mild impairment of memory.  The Veteran has a history of violent behavior, difficulty establishing and maintaining effective work relationships, and social anxiety and social isolation that results in occupational impairment.  Although the Veteran reported at the time that he did not believe that his unemployment is primarily due to his mental condition, the examiner specifically notes that the Veteran's behavior was "grossly inappropriate" with examples of psychomotor agitation.  The examiner reported that the Veteran had poor eye contact and that he was shaking throughout the evaluation.  
Although a July 2011 VA audiological examination report reveals that the Veteran's hearing loss and tinnitus do not alone impact the Veteran's activities of employment, the examination report states that he does have difficulty understanding conversations.  Critically, during a January 2015 VA examination for his residuals of laceration of the scalp, the examiner opined that the Veteran "is not able to engage in any gainful employment."

Even though the question of whether a veteran is unable to secure of follow a substantially gainful occupation is a factual rather than a medical question, the Board finds the medical evidence noted above to be highly probative in identifying the severity of his service-connected disabilities and the impact of his symptoms on his ability to secure and maintain gainful employment.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Given the Veteran's prolonged work experience as a truck driver and his high school education, the Board finds that his social isolation, poor concentration, history of violent behavior, and impaired memory, along with his decreased hearing ability, exclude him from maintaining substantially gainful employment.  The evidence of record shows that he is entitled to an award of TDIU based on the aggregate impact of his service-connected disabilities, effective August 10, 2010, the day after his last day of employment.  


ORDER

Effective August 10, 2010, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


